Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 3/30/2021, and is a Final Office Action. Claims 1, 6-14, 17-19, 22, 24-25 are pending in the application. 


Claim Objections
Claims 24, 25 are objected to because of the following informalities: they depend on Claim 23, which has been cancelled. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications Appropriate correction is required.
Claims 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims 24, 25 recite the limitation "the plurality of customer inputs”.  There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-14, 17-19, 22, 24-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include:  providing a physical furniture showroom and a plurality of products including furniture displayed in said furniture showroom/the showroom comprises a plurality of furniture displays/providing a computer-based customer preference system that receives a 
	This judicial exception is not integrated into a practical application. The additional elements of a computer-based customer preference system represents a generic computing element. It does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer-based customer preference system represents a generic computing element. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount 
 Remaining dependent claims 6-14, 17-19, 22, 24-25 further include the additional limitations of a dwell time sensor including a motion sensor/thermal camera, a mobile electronic device having a global positioning sensor. The mobile electronic device represents a generic computing element; it does not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. Gathering data through a sensor (including a motion sensor/thermal camera) represents insignificant extra-solution activity; gathering data through a motion sensor/thermal camera represents a well-known and conventional means of gathering environmental data, as known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements of the dependent claims do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 11-14, 17-19, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable in view of Deshpande et al. (20150120422), in further view of Garel et al. (10360571).
	As per Claim 1, Deshpande teaches:
providing a physical furniture showroom and a plurality of products including furniture displayed in said furniture showroom;   (at least para 23- store layout shows a furniture department, para 17 – physical brick and mortar store, para 26, 32 , 34, 38-39 – physical brick and mortar store)
the furniture showroom comprises a plurality of furniture displays, each having one or more pieces of furniture;  (at least para 23, fig1 and associated text – store layout shows a furniture department, at least para 17, 38-39: physical brick and mortar store)
providing a computer-based customer preference system that receives a plurality of inputs, comprising: i) a customer profile input; and one or more of ii) a showroom preference input; (at least para 26, 54)
providing an algorithm that tabulates input provided to the computer-based customer preference system to determine a product preference from said plurality of products;  (at least para 26, 28, 42)
said algorithm indicates a first product preference and a second product preference wherein said first product preference has the highest number of inputs from said plurality of inputs;  (at least para 47: historical purchase interval pattern for a particular product, para 48: one record is maintained for each product carried by the retailer; para 46: purchasing history of the shopper, preferences of the shopper)
wherein the input provided to the computer-based customer preference system includes a showroom preference input;  (at least para 26, 54)
wherein the input provided to the computer-based customer preference system includes the website preference input, and wherein the electronic website preference input includes a customer click on a product displayed on a website;  (at least para 17, 22, 35)
providing said first product preference and said second product preference;   (at least para 47: historical purchase interval pattern for a particular product, para 48: one record is maintained for each product carried by the retailer; para 46: purchasing history of the shopper, preferences of the shopper)
preparing said display comprising said first product preference and said second product preference physically configured in said showroom.  (at least: abstract, para 26, 54)
Deshpande fails to teach the remaining limitation. However, Garel teaches:
the showroom preference input includes a dwell time, wherein the dwell time is an amount of time a customer spends viewing a product located in the showroom;  (at least col10, lines 25-40: ‘such as customer reaction, dwell time…and interaction with the display’ , col11, last para that overlaps col12: ‘dwell time and therefore determine the level of product interest’)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Deshpande’s existing features, with Garel’s feature of including a dwell time, wherein the dwell time is an amount of time a customer spends viewing a product located in the showroom, since the customer dwell time can be used to target messages to users – Garel, col10, lines 25-40.
As per Claim 6, Deshpande in view of Garel further teach:
providing a dwell time sensor located in the showroom, and wherein the dwell time is determined by an input from the dwell time sensor.  (Garel: at least col10, lines 25-40: ‘such as customer reaction, dwell time…and interaction with the display’ , col11, last para that overlaps col12: ‘dwell time and therefore determine the level of product interest’, and a sensor that gathers the dwell 
As per Claim 11, Deshpande in view of Garel further teach:
comprising a mobile electronic device, and wherein the showroom preference input is a preference input provided by said customer through the mobile electronic device while in the showroom. (Deshpande, at least: para 17)
As per Claim 12, Deshpande in view of Garel further teach:
comprising a mobile electronic device, and wherein the showroom preference input is an input link provided by said customer through the mobile electronic device while in the showroom. (Deshpande, at least: para 17)
As per Claim 13, Deshpande in view of Garel further teach:
the input provided to the computer-based customer preference system includes: an electronic advertisement link preference input;  (Deshpande, at least: para 17 – clicking on a depiction of the purchasing incentive, para 30 , 35)
As per Claim 14, Deshpande in view of Garel further teach:
the input provided to the computer-based customer preference system includes all three of:
i)a showroom preference input;   (Deshpande: at least para 26, 54)
ii) an electronic advertisement link preference input;  (Deshpande: at least para 17, 30, 35)
iii) a website preference input.  (Deshpande: at least para 2 – websites that provide incentives to customers to buy products; stores for which the customer has indicated a preference – at least para 26; para 97- ‘Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the invention’, therefore teaching the concept of a website preference input.)
As per Claim 17, Deshpande teaches the customer profile including style preferences – at least para 22, 42.
The remaining claimed limitation of “the customer profile data comprises age, race , income, … color preferences, home location, and budget” represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the claimed limitation describes the customer profile information, however there is no function associated with the claimed descriptions.
Even though the claimed limitation is considered as non-functional, descriptive material, that is entitled to little if any patentable weight per MPEP §2111.05, Deshpande teaches the concept of customer profile that includes style preferences – at least para 22, 42, as well as ‘address, age, gender, income, number of household members, ages of other household members, gender of the shopper and other household members, occupation, other information, or any combination of these’ – at least para 51. Deshpande also teaches ‘Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the invention’ – para 97, therefore inherently teaching the customer profile also including race/color preferences/budget.
As per Claim 18, Deshpande in view of Garel teach:
the input provided to the computer-based customer preference system includes the electronic advertisement link preference input, and wherein the electronic advertisement link preference input includes a customer click on a plurality of  electronic advertisements having one or more of said plurality of products displayed thereon.  (Deshpande: at least para 17, 22, 29)
As per Claim 19, Deshpande in view of Garel teach:
the input provided to the computer-based customer preference system includes the electronic advertisement link preference input, and wherein the electronic advertisement link preference input includes a customer click on an electronic advertisement having one or more of said plurality of products displayed thereon.  (Deshpande: at least para 17, 22, 29)
As per Claim 24, Deshpande in view of Garel teach:
the plurality of customer inputs includes a plurality of:   (Deshpande: database of customer profiles – at least: para 47, therefore plurality of customer inputs)
i) a customer profile input;  (Deshpande, at least: para 26)
ii)a showroom preference input;   (Deshpande: at least para 26, 54)
iii) an electronic advertisement link preference input;  (Deshpande: at least para 17, 30, 35)
iv) a website preference input.  (Deshpande: at least para 2 – websites that provide incentives to customers to buy products; stores for which the customer has indicated a preference – at least para 26; para 97- ‘Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the invention’, therefore teaching the concept of a website preference input.)
As per Claim 25, Deshpande in view of Garel teach:
the plurality of customer inputs includes a plurality of showroom preference inputs from a plurality of customers.  (Deshpande: database of customer profiles – at least: para 47, therefore plurality of customer inputs; showroom preference inputs – at least para 26, 54)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Deshpande et al. (20150120422) in further view of Garel et al. (10360571), in even further view of Crutchfield (WO2015103020A1).
As per Claim 7, Deshpande in view of Garel teach a dwell time sensor within a showroom/retailer, as noted above, but fail to teach the claimed limitation. However, Crutchfield teaches:
the dwell time sensor is a motion sensor.  (at least para 7: “installing sensors that are unique to the physical layout of each store. Interactive retail fixtures may use projected light and motion sensors 
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify the existing features of Deshpande, combined with Garel’s feature of dwell time/dwell time sensor, with Crutchfield’s feature of the dwell time being a motion sensor, since the gathered sensor data may be used to generate targeted messages to customers/shoppers – Crutchfield, para 305.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable in view of Deshpande et al. (20150120422) in further view of Garel et al. (10360571), in even further view of Jones et al. (20170344129).
As per Claim 8, Deshpande in view of Garel teach a dwell time sensor within a showroom/retailer, as noted above, but fail to teach the claimed limitation. However, Jones teaches:
the dwell time sensor is a thermal camera. (at least: para 24, 38)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify the existing features of Deshpande, combined with Garel’s feature of dwell time/dwell time sensor, with Jones’s feature of the dwell time being a thermal camera, since thermal imaging techniques allows for distinguishing between customers and store employees present in the store – Jones, para 38.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Deshpande et al. (20150120422) in further view of Garel et al. (10360571), in even further view of Ullah (20090298514).
As per Claim 9, Deshpande in view of Garel teach a dwell time/dwell time sensor/mobile electronic device within a showroom/retailer, as noted above, but fail to teach the claimed limitation. However, Ullah teaches:
comprising a mobile electronic device having a global positioning sensor, and wherein the dwell time is determined by the computer-based customer preference system by tracking the location of the mobile electronic device within the showroom.  (at least para 27: ‘providing a dwell event for each of the plurality of wireless device identifiers;’, para 30: ‘the dwell event may include GPS location data received from the personal device.’, para 161: ‘dwell time at a fine grained position, and the like’)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify the existing feature of Deshpande, combined with Garel’s feature of dwell time/dwell time sensor/mobile electronic device within a showroom/retailer, with Ullah’s feature of comprising a mobile electronic device having a global positioning sensor, and wherein the dwell time is determined by the computer-based customer preference system by tracking the location of the mobile electronic device within the showroom, in order to provide dwell events based on the wireless device identifier/location- Ullah, para 27 and 30.
As per Claim 10, Deshpande in view of Garel in further view of Ullah further teach:
the showroom comprises a plurality of displays, each having one or more of said plurality of products; and wherein the showroom input comprises said dwell time at said display.  (Garel: at least col10, lines 25-40: ‘such as customer reaction, dwell time…and interaction with the display’, col11, last para that overlaps col12: ‘dwell time and therefore determine the level of product interest’)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable in view of Deshpande et al. (20150120422) in further view of Garel et al. (10360571), in even further view of Coon (20150012362).
As per Claim 22, Deshpande in view of Garel fail to teach the claimed limitation. However, Coon teaches:
the highest number of inputs is determined from a total number of inputs from a plurality of customer inputs.  (at least para 27, 23, 44)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Deshpande’s existing features, combined with Garel’s existing features, with Coon’s feature of the highest number of inputs is determined from a total number of inputs from a plurality of customer inputs, since the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the effective invention filing date.


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
				
				claim falls outside of the judicial exceptions for patentable subject matter and is not abstract
				this is not direction of human activity
				the claim as a whole is not abstract as it requires physical components to provide input to the system
	In response, Examiner notes that the claimed invention is directed to a judicial exception. Claims 1, 6-14, 17-19, 22, 24-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of 

				Claim 1 now therefore does include additional elements that are sufficient to amount to significantly more than the judicial exception.
	In response, Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer-based customer preference system represents a generic computing element. Mere instructions to apply an exception using generic computer components cannot provide an inventive 

				The 35 USC 112 rejection has been overcome
	In response, Examiner agrees. The previously-noted 35 USC 112 rejections have been overcome and have been withdrawn.

				Claim 7: Crutchfield does not describe providing a customized display of a combination of at least two products in a showroom. Crutchfield does not describe a motion sensor.
	In response, Examiner notes that:	Claim 7 is taught by Deshpande in view of Garel in further view of Crutchfield. Deshpande in view of Garel teach a dwell time sensor within a showroom/retailer, as noted above, but fail to teach the claimed limitation of the sensor being a motion sensor. However, Crutchfield teaches:
the dwell time sensor is a motion sensor.  (at least para 7: “installing sensors that are unique to the physical layout of each store. Interactive retail fixtures may use projected light and motion sensors for user to interact with display products “, para 305: “The generation and communication of incentives may he based on the detection and measurement of the shopper's in-store activities such as navigation and dwell time with products and departments.”)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify the existing features of Deshpande, combined with Garel’s feature of dwell time/dwell time sensor, with Crutchfield’s feature of the dwell time being a motion sensor, since the gathered sensor data may be used to generate targeted messages to customers/shoppers – Crutchfield, para 305.


Remaining arguments: 		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kambiz Abdi can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
4/1/2021